DETAILED ACTION
Response to Arguments
Based on Applicant’s comments, the objection to the drawings is hereby withdrawn.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of the new grounds of rejection set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US Pat. App. Pub. No. 2018/0366248).
With respect to claim 1, Maruyama discloses a multilayer ceramic electronic component comprising: a multilayer body including a plurality of layered ceramic layers and a plurality of layered inner electrode layers (see FIG. 20, ceramic body 10 and internal electrodes 30; see also, paragraph [00134]), a first main surface and a second main surface facing each other in a layering direction, a first side surface and a second side surface facing each other in a width direction orthogonal or substantially orthogonal to the layering direction, and a first end surface and a second end surface facing each other in a length direction orthogonal or substantially orthogonal to the layering direction and the width direction (see FIGS. 2A/2B and 20, and paragraph [0084]); a first outer electrode covering the first end surface and extending from the first end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface (see FIG. 20, combination of elements 50, 60, 62); a second outer electrode covering the second end surface and extending from the second end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface (see FIG. 20, combination of elements 50, 60, 62); and an insulating continuously extending from a ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the first outer electrode located on the first main surface of the multilayer body (see FIG. 20, element 70, which is shown as covering the end portion of outer electrode layer 60), and continuously extending from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the second outer electrode located on the first main surface of the multilayer body (see FIG. 20, element 70, which is shown as covering the end portion of outer electrode layer 60); wherein t2 > t1 is satisfied, where t1 represents a dimension from a surface of the first main surface of the multilayer body to a first-main-surface-side surface of the insulating layer in the layering direction, and t2 represents each of a dimension from the surface of the first main surface of the multilayer body to a first-main-surface-side surface of the first outer electrode in the layering direction and a dimension from the surface of the first main surface of the multilayer body to a first-main- surface-side surface of the second outer electrode in the layering direction (see FIG. 20, clearly indicating that the insulating layer 70 is thinner than the outer electrodes, the combination of elements 50, 60, 62), and at least one of end edge portions of the first and second outer electrodes on the second main surface and end edge portions of the first and second outer electrodes on each of the first and second side surfaces is not covered by the insulating layer (see FIG. 20, where the end edge portions at the top surface are not covered by the insulating layer).
With respect to claim 3, Maruyama discloses the first outer electrode includes a first underlying electrode layer and a first plating layer disposed on a surface of the first underlying electrode layer (see FIG. 20, elements 50 and 60); the second outer electrode includes a second underlying electrode layer and a second plating layer disposed on a surface of the second underlying electrode layer (see FIG. 20, 50 and 60); each of the first plating layer and the second plating layer includes a plurality of plating layers (see FIG. 20, elements 60 and 62); and Application No. 17/169,707June 14, 2022Reply to the Office Action dated March 15, 2022Page 6 of 20the insulating layer continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of one plating layer of the plurality of plating layers of the first plating layer, and continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of one plating layer of the plurality of plating layers of the second plating layer (see FIG. 20), the one plating layer of the plurality of plating layers of the first plating layer being located on the first main surface side of the multilayer body, the one plating layer of the plurality of plating layers of the second plating layer being located on the first main surface side of the multilayer body (see FIG. 20).
With respect to claim 7, Maruyama discloses that the insulating layer is made of a resin.  See paragraph [0086].
With respect to claim 11, Maruyama discloses that each of the plurality of ceramic layers includes at least one of BaTiO3, CaTiO3, SrTiO3, Pb, Fe ferrite beads, or CaZrO3 as a main component.  See paragraph [0134].
With respect to claim 16, Maruyama discloses that each of the plurality of inner electrode layers includes at least one of Ni, Cu, or Ag.  See paragraph [0134].
With respect to claim 17, Maruyama discloses that each of the first and second outer electrodes includes a plating layer as an outermost layer.  See FIG. 20, elements 62 and paragraph [0081].
With respect to claim 18, Maruyama discloses that the plating layer includes at least one of Cu, Ni, Sn, Ag, Pd, an Ag-Pd alloy, or Au.  See paragraph [0087].
With respect to claim 19, Maruyama discloses that the plating layer includes a plurality of layers.  See FIG. 20, elements 60 and 62.
With respect to claim 20, Maruyama discloses that the plating layer includes a Ni plating layer and a Sn plating layer covering the Ni plating layer.  See paragraph [0087].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US Pat. App. Pub. No. 2018/0366248).
With respect to claim 2, Maruyama teaches that the first outer electrode includes a first underlying electrode layer and a first plating layer disposed on a surface of the first underlying electrode layer (see FIG. 20, elements 50 and 60); the second outer electrode includes a second underlying electrode layer and a second plating layer disposed on a surface of the second underlying electrode layer (see FIG. 20, 50 and 60).
Maruyama, embodiment 8 (FIG. 20), fails to teach that the insulating layer continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the first underlying electrode layer located on the first main surface side of the multilayer body, and continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the second underlying electrode layer located on the first main surface side of the multilayer body.
Maruyama, embodiment 7 (FIG. 19), on the other hand, teaches that the insulating layer continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the first underlying electrode layer located on the first main surface side of the multilayer body, and continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the second underlying electrode layer located on the first main surface side of the multilayer body.  Such an arrangement results in appropriate suppression of cracks.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify FIG. 20 of Maruyama, as taught by FIG. 19 of Maruyama, in order to suppress cracks in the ceramic body.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Maruyama et al. (US Pat. App. Pub. No. 2018/0366248) in view of Masunari (US Pat. App. Pub. No. 2020/0365326).
With respect to claim 4, Maruyama teaches that the inner electrode layers include a first inner electrode layer and a second inner electrode layer, the first inner electrode layer extending to the first end surface side and electrically connected to the first outer electrode, the second inner electrode layer extending to the second end surface side and electrically connected to the second outer electrode.  See FIG. 20, elements 50 and 60.
Maruyama fails to teach that the insulating layer includes end edges located on outer sides with respect to a facing electrode portion in the length direction and located on the first end surface side and the second end surface side of the insulating layer, the facing electrode portion being a portion in which the first inner electrode layer and the second inner electrode layer face each other.
Masunari, on the other hand, teaches that the insulating layer includes end edges located on outer sides with respect to a facing electrode portion in the length direction and located on the first end surface side and the second end surface side of the insulating layer, the facing electrode portion being a portion in which the first inner electrode layer and the second inner electrode layer face each other.  See FIG. 3, element 40.  Such an arrangement results in reduced short circuits.  See paragraph [0059].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Masunari, in order to reduce short circuiting.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US Pat. App. Pub. No. 2018/0366248) in view of Lee et al. (US 10,366,834).
With respect to claim 5, Maruyama fails to explicitly teach that the insulating layer is made of a ceramic in the embodiment of FIG. 20.  However, Maruyama suggests that the insulating layer may be formed of the same material as the insulator part, at paragraph [0086], which in paragraph [0134] notes is a ceramic such as barium titanate or the like.
Lee, on the other hand, teaches that the insulating layer is made of a ceramic.  See FIG. 2, element 143 and col. 3, lines 28-34.  Such an arrangement results in improved moisture reliability.  See col. 1, lines 45-47.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Lee, in order to improve the moisture reliability of the ceramic body.  
With respect to claim 6, the combined teachings of Maruyama and Lee teaches that the ceramic includes at least one of Al203, PZT, SiC, SiO2, or MgO.  See Lee, col. 3, lines 31-34.
Claims 8-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US Pat. App. Pub. No. 2018/0366248) in view of Kanbe et al. (US Pat. App. Pub. No. 2019/0355522).
With respect to claim 8, Maruyama teaches that the insulating layer covers an entirety or substantially and entirety of the first main surface side of the multilayer ceramic electronic component (see FIG. 20, wherein the insulating layer 70 covers the entirety of the exposed ceramic body).
Maruyama fails to teach that the first outer electrode includes a first outermost electrode on the first end surface side of the multilayer body; and the second outer electrode includes second outermost electrode on the second end surface side of the multilayer body; and  each of the first outermost electrode and the second outermost electrode includes an intermetallic compound as a main component, the intermetallic compound including at least one high melting point metal selected from Cu and Ni, and Sn as a low melting point metal.
Kanbe, on the other hand, teaches that the first outer electrode includes a first outermost electrode on the first end surface side of the multilayer body; and the second outer electrode includes second outermost electrode on the second end surface side of the multilayer body; and  each of the first outermost electrode and the second outermost electrode includes an intermetallic compound as a main component, the intermetallic compound including at least one high melting point metal selected from Cu and Ni, and Sn as a low melting point metal.  See FIG. 2, elements 40A, and bonding material 60, which is formed from an intermetallic compound (see paragraphs [0090]-[0092]).  Such an arrangement results in improved bonding strength.  See paragraph [0092].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Kanbe, in order to improve the bonding strength between the outermost electrodes and the outer plating layer of the capacitor.
With respect to claim 9, the combined teachings of Maruyama and Kanbe teach that the intermetallic compound includes a material provided by a reaction between Sn and a Cu-Ni alloy.  See Kanbe, paragraph [0092].
With respect to claim 10, Maruyama fails to teach that the multilayer body includes rounded corners and rounded ridgeline portions.
Kanbe, on the other hand, teaches that the multilayer body includes rounded corners and rounded ridgeline portions.  See paragraph [0038].  Such an arrangement is part of a ceramic component having improved strength against stress.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Kanbe, in order to improve strength against stress. 
With respect to claim 12, Maruyama fails to teach that each of the plurality of ceramic layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound or a Ni compound as a sub-component.
Kanbe, on the other hand, teaches that each of the plurality of ceramic layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound or a Ni compound as a sub-component.  See paragraph [0040].  Such an arrangement results in a change in characteristics of the electronic component, as desired.  See paragraph [0040].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Kanbe, in order to change the characteristics of the electronic component. 
With respect to claim 13, Maruyama fails to teach that each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm.  
Kanbe, on the other hand, teaches that each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm.   See paragraph [0044].  Such an arrangement results in a reduced size of the capacitor.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Kanbe, in order to reduce the size of the electronic component. 
With respect to claim 15, Maruyama fails to teach that each of the plurality of inner electrode layers has a thickness of more than or equal to about 0.1 µm and less than or equal to about 3.0 µm.  
Kanbe, on the other hand, teaches that each of the plurality of inner electrode layers has a thickness of more than or equal to about 0.1 µm and less than or equal to about 3.0 µm.  See paragraph [0050].  Such an arrangement results in a reduced size of the capacitor.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Kanbe, in order to reduce the size of the electronic component. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US Pat. App. Pub. No. 2018/0366248) in view of Sugita (US Pat. App. Pub. No. 2019/0371527).
With respect to claim 14, Maruyama fails to explicitly disclose that a dimension of the multilayer body in the layering direction is more than or equal to about 100 µm  and less than or equal to about 4 mm, a dimension of the multilayer body in the length direction is more than or equal to about 100 µm  and less than or equal to about 3 mm, and a dimension of the multilayer body in the width direction is more than or equal to about 100 µm  and less than or equal to about 3 mm.  
Sugita, on the other hand, teaches that a dimension of the multilayer body in the layering direction is more than or equal to about 100 µm  and less than or equal to about 4 mm, a dimension of the multilayer body in the length direction is more than or equal to about 100 µm  and less than or equal to about 3 mm, and a dimension of the multilayer body in the width direction is more than or equal to about 100 µm  and less than or equal to about 3 mm.  See paragraph [0033].  Such an arrangement results in an effective capacitor.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Maruyama, as taught by Sugita, in order to provide an effectively sized capacitor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848